It appearing that the respondent above named Leslie Miller, an attorney and counselor at law: (a) on his plea of guilty in the United States District Court for the Northern District of New York, was convicted on October 28, 1963 of the crime of sending obscene material through the mail, in violation of the Federal statute (U. S. Code, tit. 18, § 1461), and sentenced to probation for two years; and (b) that such crime, although a felony under the Federal statute is a misdemeanor involving moral turpitude under the New York statutes; and the said respondent having duly submitted his written resignation, dated June 30, 1965, from the office of attorney and counselor at law and his consent that he be removed from such office, the said resignation is hereby accepted and directed to be filed; he is removed from the office of attorney and counselor at law in the State of New York; and Ms name is directed to be struck from the roll of such attorneys and counselors at law, effective July 19, 1965. Beldoek, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.